UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

CHAMBERS OF 101 WEST LOMBARD STREET
JAMES K. BREDAR BALTIMORE, MARYLAND 21201
CHIEF JUDGE (410) 962-0950 OFFICE

——oO— (410) 962-0070 FAX
MDD_JKBChambers@mdd.uscourts.gov

August 12, 2020

TO ALL COUNSEL OF RECORD

Re. — United States of America v. Charvez Brooks
Crim. No. JKB-18-0408

Dear Counsel:

In anticipation of the Pretrial Conference scheduled for Friday, August 14, 2020, here is
the Jury Voir Dire that I plan to use in the upcoming trial. Also, attached is the answer sheet that
prospective jurors will be asked to complete as part of the voir dire process.

The Clerk is ORDERED to docket this letter and the attached JURY VOIR DIRE and
PROSPECTIVE JUROR ANSWER SHEET.

Very truly yours,

Cin HK. DZ

James K. Bredar
Chief Judge

JKB/ve
